Case: 4:17-cr-00526-RLW-DDN Doc. #: 232 Filed: 11/18/19 Page: 1 of 2 PageID #: 800

                                         U.S. Department of Justice

                                         United States Attorney
                                         Eastern District of Missouri

                                         Criminal Division

  Thomas Rea                             Thomas Eagleton U.S. Courthouse    OFFICE: 314-539-2200
  Assistant United States Attorney       111 S. 10th Street, Rm. 20.333        FAX: 314-539-3887
  Senior Litigation Counsel              St. Louis, MO 63102               EMAIL: t.rea@usdoj.gov

                                     November 18, 2019

 VIA ELECTRONIC MAIL AND SERVICE
 Daniel Schattnik
 3 South 6th Street
 Wood River, Illinois 62095
 Email: schattnik@gmail.com

 John D. Stobbs, II
 STOBBS LAW OFFICES
 307 Henry Street, Suite 211
 Alton, Illinois 62002
 Email: jds2@stobbslaw.com

         Re:      United States v. Kurt Wallace
                  Case No. S2-4:17 CR 526 RLW (DDN)

 Dear Messrs. Schattnik and Stobbs:

         Please accept this letter as the United States of America’s formal request pursuant
 to Federal Rule of Criminal Procedure 12.1 which requires notice from Mr. Wallace to the
 United States of any intended alibi defense he may intend to raise in defense to the
 allegations set forth the second superseding indictment. Please contact me immediately
 if you need further specificity in this regard.

        Accordingly, we request that Mr. Wallace serve written notice upon the United
 States of any intended alibi defense. This notice must state (a) each specific place where
 Mr. Wallace claims to have been at the time of each alleged offense; and (b) the name,
 address, and telephone number of each alibi witness on whom Mr. Wallace intends to
 rely.
Case: 4:17-cr-00526-RLW-DDN Doc. #: 232 Filed: 11/18/19 Page: 2 of 2 PageID #: 801
       Consistent lvith Rule rz.r, please provide Mr. Wallace's response not later than
  Monday, December 2,2otg. Thank you.

                                       Very truly yours,




                                                  RE,A


  cc: Clerk, United States District Court
